Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6, 8-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Starke by (US 2012/0090790) in view of Makhlouf et al. (US 4425468).

As to claims 1, 2, 6, 17 and 209, Starke discloses a method of manufacturing a mould for a wind turbine blade shell, wherein the method comprises the steps of: providing a wind turbine blade mould geometry (geometry inherently required for making mould); dividing said wind turbine blade mould geometry into a plurality of separate geometrical slices, the plurality of the separate slices comprising a plurality of spanwise and cordwise segments (fig 4, para 0022, 0030); providing a plurality of mould blank elements (fig 4, elements are divided by cutting lines 213 AND 214 shown in fig 4, see para 0030) made from polystyrene foam (para 0021), wherein said plurality of mould blank elements corresponds with said plurality of separate geometrical slices; cutting with a cutting member said plurality of mould blank elements to form a plurality of cut mould elements 210 having cut surfaces (fig 4-5, para 0030), wherein said cutting is based on said plurality of separate geometrical slices; and assembling said plurality of cut mould elements (step 120), wherein the cut surfaces of said cut mould elements substantially form a consolidated wind turbine blade mould surface (fig 5-6), wherein the method further comprises the step of applying an elastomeric coating 232 (para 0040, fig 7) to said plurality of cut surfaces (figs 2-9, para 0024-0043).
Stake discloses an elastomer coating but stops short of using a coating comprising polyurea.  Makhlouf discloses a polyurea elastomer coating for molding applications (col 4, lines 5-52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Stake such that the elastomeric coating comprises polyurea as taught by Makhlouf as such a modification yields excellent performance without reducing favorable rheological properties (col 4, lines 35-41). 

As to claim 5, at least para 0035 discloses smoothing (sanding, machining, etc).
As to claim 6, fig 5 shows the mould blank elements 210 with a plane lower surface (bottom surface not visible in drawing) and an upper surface (upper surface is fig 5) corresponding to part of the consolidated wind turbine blade mould surface. 

As to claims 8 and 9, fig 6, and para 0034-0038 discloses approximating a curved surface profile 216 of said wind turbine blade mould geometry into a plurality of spanwise surface sections (outer surface of 200 in fig 6), said plurality of spanwise surface sections arranged in series along the spanwise direction of said wind turbine blade mould geometry, wherein at least some of said spanwise surface sections comprise a substantially straight line profile shape in the span wise direction.  At least the upper surface on either side of 216 in fig 6 are straight in the spanwise direction.  The side surfaces are also straight.
As to claim 10, Starke does not expressly disclose that at least one of said spanwise surface sections comprises a degree of twist around a spanwise or cordwise axis.  However, para 0025 discloses that in some embodiments, the turbine blade is twisted about a spanwise or cordwise axis. Para 0035-0037 discloses that the spanwise surface sections are shaped into a shape sufficient for moulding the turbine blade.  Since the turbine blade is twisted about a spanwise or cordwise axis in certain embodiments, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a spanwise surface section with a degree of twist around a spanwise or cordwise axis in order to satisfy the shape requirements. 

Claim 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Starke, as applied to claim 1 above, and further in view of DeMenthon (US 4675825).
Starke does not disclose that the cutting device is a flexible hot-wire configured and shaped to cut said plurality of mould blank elements according to shapes of the plurality of separate geometrical slices. DeMenthon discloses a method of cutting mould blank elements 4 into cut mould elements, wherein the cutting is preforming using a flexible device 6 (flexible since it’s wound around roller 14 and the angle can be changed by moving 7A/7B relative to each other, see fig 2, col 3,lines 4-16; col 5, lines 9-60) based on separate geometrical slices (volume to be cut, col 6, lines 50-63); such that said hot-wire cutting device is arranged to cut said plurality of mould blank elements according to the shape of said separate geometrical slices (figs 1-3; col 5, line 9 - col 7, line 25). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Starke such that the cutting is performed using a flexible hot-wire cutting device based on said plurality of separate geometrical slices, such that said flexible cutting device is arranged to cut said plurality of mould blank elements according to the shape of said separate geometrical slices as taught by DeMenthon above as such a modification enables fast cutting of a wide variety of complex shapes (col 2, lines 31-45).



Response to Arguments
Applicant's arguments filed 10/8/2020 have been fully considered.  The applicant asserts that the modification proposed by the examiner to meet the polyurea coating limitation in invalid because Makhlouf does not disclose the substitution of polyurea for polyurethane.  The applicant is respectfully informed that the Makhlouf need not propose the direct substitution of polyurea for polyurethane in order for the limitation to be rendered obvious.  While the explicit suggestion by a secondary reference to directly substitute one compound for another compound can be used as a rational for establishing obviousness, such an explicit suggestion is not required.  Obviousness can be established if the secondary reference discloses the limitation and provides a suggestion or motivation for the primary reference to be modified.  In this case, Makhlouf clearly discloses the polyurea coating and the motivation (as detailed above) for using polyurea - excellent performance without reducing favorable rheological properties.  
Applicant asserts that the coatings of Makhlouf are polyurea-polyurethane coatings and thus do not meet the claim.  The examiner asserts that a polyurea-polyurethane coating meets the claim because such a coating comprises polyurea.  Applicant’s claim language does not exclude a polyurethane combined with a polyurea.  Applicant asserts that Starke does not disclose a polyurea coating.  Applicant is respectfully informed that Starke need not disclose a polyurea coating as Makhouf discloses such. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748